Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “pixels of the thermal image” in lines 4-5 should be amended to read –the plurality of pixels of the thermal image--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “the thermal intensity values” in line 2 should be amended to read –the one or more thermal intensity values--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “two or more human subject” in line 1 should be amended to read –two or more human subjects--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4, 18 and 20 recite the limitation “identifying a skin tone of the first human face”, and claim 2 recite the limitation “identifying a second skin tone of the second human face” these limitations are not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know how the skin tone of the face of human is identified, is the skin tone identified from the thermal intensity values of the thermal image, or the skin tone is identified by the user as an input to a device. The scope of the claims remains indeterminate because of the claimed limitations above. 

Claims 8 and 19 recite the limitation “the thermal intensity values” in line 1, this limitation is not defined by the claims, which renders the claims indefinite because one with ordinary skill in the art would be able to know the claimed “thermal intensity values” is referring to the claimed: thermal intensity values of the thermal image, one or more thermal intensity values were the skin tone correction factor is applied to, or one or more tone-corrected thermal intensity values, in claims 1 and 18, respectively. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “the thermal intensity values” in claims 8 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791